          Case 1:21-cr-00034-CRC Document 19 Filed 03/01/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Crim. No. 1:21-cr-00034-CRC
                                              :
THOMAS ROBERTSON and                          :
JACOB FRACKER                                 :
                                              :
                       Defendant.             :

                    UNITED STATES’ MOTION TO WITHDRAW DOCUMENT

       The United States of America hereby moves this Court for leave to withdraw its prior

Motion for Protective Order [Dkt. # 18], filed on February 25, 2021. As discussed at the

defendants’ arraignment on February 25, 2021, the U.S. Attorney’s Office for the District of

Columbia intends to seek a uniform protective order governing discovery in all of the cases

arising from the riot at the U.S. Capitol on January 6, 2021. In the time since the United States

filed its proposed protective order in this case, additional considerations have been brought to the

Government’s attention that require modifications to the proposed order. Because of this, the

United States respectfully requests leave from the Court to withdraw the proposed protective

order that was attached to its February 25, 2021, motion. The United States is working to timely

modify the proposed protective order so that it does not unduly delay discovery.

       The United States notified defense counsel prior to filing this motion, and will provide

defense counsel with the Government’s revised proposed protective order prior to re-filing a

motion with the Court.
         Case 1:21-cr-00034-CRC Document 19 Filed 03/01/21 Page 2 of 3



       WHEREFORE, the Government respectfully requests leave from the Court to withdraw

its Motion for Protective Order [Dkt. # 18].


Dated: March 1, 2021


                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                      By:      /s/ Elizabeth Aloi
                                               ELIZABETH ALOI
                                               Assistant United States Attorney
                                               NY Bar No. 4457651
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone: 202-252-7212
                                               Email: Elizabeth.aloi@usdoj.gov

                                               RISA BERKOWER
                                               Assistant United States Attorney
                                               NY Bar No. 4536538
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Phone: 202-252-6782
                                               Email: risa.berkower@usdoj.gov




                                                  2
         Case 1:21-cr-00034-CRC Document 19 Filed 03/01/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on March 1, 2021, I sent a copy of the foregoing via the Court’s ECF system
to Bernard Crane, Esq., and Mark Rollins, Esq., counsel for defendants.


                                            /s/Elizabeth Aloi
                                            Elizabeth Aloi
                                            Assistant United States Attorney




                                                3
